Citation Nr: 0323368	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  96-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for residuals of a 
head injury.

2.	Entitlement to service connection for residuals of a 
shell fragment wound to the left elbow.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for residuals of 
pneumonia, to include bronchitis.

5.	Entitlement to service connection for residuals of 
contusions to both heels.


           

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating determinations by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.

By way of an October 1994 rating decision, the RO denied, 
among other claims, entitlement to service connection for 
residuals of a head injury, a shrapnel wound to the left 
elbow, bilateral hearing loss.  The veteran perfected a 
timely appeal with respect to each of these issues.  

In a May 1995 rating decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claims seeking entitlement to 
service connection for residuals of contusions of both heels 
and pneumonia, and bronchial problems.  (As it is clear that 
the veteran is claiming bronchitis as a residual of his 
pneumonia in service, the Board has recharacterized the issue 
as one for "residuals of pneumonia," to include 
bronchitis).  The veteran perfected a timely appeal of the 
RO's May 1995 decision.  

In June 2000, the veteran's case came before the Board on the 
same issues of whether new and material evidence had been 
submitted sufficient to reopen the claims of entitlement to 
service connection for contusions of both heels and residuals 
of pneumonia, to include bronchitis, and whether entitlement 
to service connection was warranted for head injury 
residuals, a shrapnel wound to the left elbow, and bilateral 
hearing loss.  The Board determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claims, and the claims remained denied.  The Board 
also denied the veteran's claims seeking entitlement to 
service connection for head injury residuals, a shrapnel 
wound to the left elbow, and bilateral hearing loss.  The 
Board entered the decision in this case on June 21, 2000.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2002 
motion to the Court, the VA Secretary requested that the June 
2000 Board decision be vacated and the matter remanded for 
readjudication in light of the recently enacted Veterans 
Claims Assistance Act.  By a February 26, 2002, order, the 
Court granted the joint motion, and the matter has since been 
returned to the Board for compliance with directives of the 
motion.

In a decision dated in January 2003, the Board found that 
evidence submitted by the veteran in connection with his 
attempt to reopen his previously denied claims of service 
connection for contusions of both heels and residuals of 
pneumonia, to include bronchitis was both new and material 
and, thus, sufficient to reopen those claims; and the Board 
then undertook additional development of the claims of 
entitlement to service connection for residuals of head 
injury, residuals of a shell fragment wound to the left 
elbow, and bilateral hearing loss, as well as the veteran's 
reopened claims of service connection for contusions of both 
ankles and residuals of pneumonia (to include bronchitis).

By way of an October 1994 rating decision, the RO also 
granted the veteran entitlement to service connection for 
post-traumatic stress disorder (PTSD), evaluated as zero 
percent (noncompensable).  The veteran perfected a timely 
appeal that challenged the assignment of the noncompensable 
evaluation for PTSD.  Thereafter, in a July 1997 rating 
action, the RO recharacterized the veteran's service-
connected psychiatric disability as PTSD with dysthymia, and 
assigned a 30 percent evaluation for this disability.  In a 
written statement, which was received by the RO in September 
1997, the veteran withdrew his appeal pertaining to the 
propriety of the initial evaluation assigned for the service-
connected PTSD.  Accordingly, the PTSD claim is not a part of 
the current appeal.  See 38 C.F.R. § 20.204 (2002); see also 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (the Board has no authority to 
proceed on an issue that has been withdrawn).


REMAND

It is noted that, by a letter dated in April 2003, the Board 
notified the veteran and his service representative that, 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002), it was 
undertaking additional development with respect to the 
veteran's service connection claims for residuals of 
contusion of both heels, residuals of pneumonia including 
bronchitis, residuals of a head injury, residuals of a shell 
fragment wound to the left elbow, and bilateral hearing loss.  
In connection with this development request, the veteran's 
outpatient records from the VA Medical Centers at Corpus 
Christi and at Dallas and VA examination reports have been 
obtained and associated with the claims folder.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
the "Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  As such, although the Board has 
obtained a copies of the veteran's VA outpatient treatment 
records and VA examination reports, in light of the Federal 
Circuit's decision, this case must be remanded because the 
veteran has not waived RO review of the additional evidence 
obtained by the Board.

A detailed review of the veteran's July 2003 neurological 
examination report reveals that the VA examiner who conducted 
the examination and prepared the examination report in July 
2003 did not answer the specific questions asked in the 
Board's January 2003 development request.  In this context, 
the Board requested opinions as to whether the veteran had 
developed any current disability manifested by residuals of a 
head injury, and; if so, whether such residual disability 
could be attributed to the veteran's military service.  
Moreover, the a review of the record further reflects that 
the veteran was not provided a VA audiological examination as 
requested in the Board's January 2003 development memorandum.  
Because the report of the veteran's July 2003 neurological 
examination does not contain sufficient detail, and because 
the veteran was not scheduled for and provided a VA 
audiological examination, further development is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
service connection for residuals of 
contusion of both heels, residuals of 
pneumonia including bronchitis, residuals 
of a head injury, residuals of a shell 
fragment wound to the left elbow, and 
bilateral hearing loss.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  Thereafter, please make arrangements 
with the appropriate VA medical facility 
to schedule the veteran to be afforded an 
audiological examination.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  
After reviewing the claims file and 
examining the veteran, the audiological 
examiner is asked to respond specifically 
to each of the following items:
(a.) What are the puretone 
thresholds, in decibels, in the 
veteran's right and left ear at the 
frequencies 500, 1000, 2000, 3000 
and 4000 Hertz?

(b.) What is the speech recognition 
score using the Maryland CNC Test 
for the veteran's right and left 
ear?

(c.)  If the results of the 
veteran's audiometric testing for 
the right and left ear indicate any 
of the following:  (1) the auditory 
threshold in any of the frequencies 
at 500, 1000, 2000, and 4000 Hertz 
is 40 decibels or greater; (2) the 
auditory thresholds for at least 
three of the frequencies at 500, 
1000, 2000, and 4000 Hertz are 26 
decibels or greater; or (3) the 
speech recognition score using the 
Maryland CNC Test is less 94 
percent, the examiner should render 
an opinion as to whether it is at 
least as likely as not that the 
veteran's right and left ear hearing 
loss disability is etiologically 
related to any incident of service, 
to include in-service noise 
exposure.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility to 
have the veteran's claims folder sent to 
the neurological specialist who performed 
the July 2003 VA neurological 
examination, if available, or by any 
other available neurological specialist, 
for review.  After reviewing the claims 
file and the July 2003 neurological 
examination report, the reviewing 
neurological specialist is asked to 
address the following questions: 

(a).  Specify whether it is at least 
as likely as not that the veteran's 
right frontal paralysis of the 
nerves (right eyebrows) had its 
onset during his period of military 
service; or were caused by an 
incident that occurred during his 
period of service from October 1965 
to October 1969? 
	
(b).  Specify whether it is at least 
as likely as not that the veteran's 
headache syndrome had its onset 
during his period of military 
service; or were caused by an 
incident that occurred during his 
period of service from October 1965 
to October 1969?

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case is to 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
December 1999 Supplemental Statement of 
the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




